Citation Nr: 9933745	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-04 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for multiple joint 
pain, claimed as aseptic necrosis.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of lumbar spine injury, the 
initial rating assigned, effective from July 15, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to January 
1992.

This appeal arises from a November 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The Board notes the November 1997 RO decision also denied 
service connection for hypertension.  The veteran, however, 
did not appeal that determination.

The issue of an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (1999), for residuals of a lumbar 
spine injury, will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
multiple joint pain, claimed as aseptic necrosis, is not 
supported by cognizable evidence demonstrating that the claim 
is plausible or capable of substantiation.

2.  The veteran's residuals of lumbar spine injury is 
manifested by slight limitation of motion and pain on motion.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for multiple 
joint pain, claimed as aseptic necrosis, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The schedular criteria for a rating in excess of 10 
percent for residuals of lumbar spine injury, the initial 
rating assigned, effective from July 15, 1997, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for multiple joint pain, claimed as 
aseptic necrosis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within an applicable period after separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  No conditions other than those listed 
in § 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's DD 214's indicate he was a diver for a portion 
of his active duty service.

The veteran's service medical records contain several reports 
of injuries to the thumbs, first finger, left knee, left 
wrist, and right foot.  Each of these reports, however, 
relate to specific accidents, such as basketball, etc.  Each 
of these injuries appear to be acute, transitory and 
resolved; there is no medical evidence of any chronic 
disorders of any joints except the lumbar spine.  There is no 
medical evidence, including August 1983, March 1985, February 
1987, January 1989, and January 1992 (separation) physical 
examination reports, indicating any findings or diagnosis of 
aseptic necrosis, or any chronic joint disabilities (except 
the lumbar spine, noted below), including arthritis.

No medical evidence has been submitted showing that any 
disease subject to presumptive service connection, including 
arthritis, was manifested to a compensable (10 percent) 
degree within one year of the veteran's discharge from 
service.  See 38 C.F.R. § 3.309(a).

No treatment records indicating any complaints of multiple 
joint problems, or aseptic necrosis, prior to December 1997, 
have been submitted.

During the veteran's October 1997 VA examination the veteran 
reported pain with motion in the knees, elbows, and ankles, 
with repetitive-like actions, and described the discomfort as 
a "dry" feeling.  He reported being a diver in the Navy.  
The examiner indicated the veteran "mentions this almost as 
an after thought [sic] because he has read a book on nitrogen 
problems in divers with subsequent aseptic necrosis in 
various bones.  He has never sought medical attention for 
these joint discomforts but wonders if he has aseptic 
necrosis and I agreed to have elbows and knees x-rayed."  
The diagnosis was vague arthralgias, knees and elbows, non-
disabling, etiology not known.  After X-rays of the knees and 
elbows, the examiner indicated, in an April 1998 addendum to 
this report, diagnoses of degenerative changes, femoral 
compartments, right and left knees; olecranon bone spur, left 
elbow.  Aseptic necrosis was not diagnosed.  There is no 
opinion in either the initial or addended report which 
relates any joint disorder with the veteran's active duty 
service.

A December 1997 private treatment report contains an 
impression of multiple joint complaints; evaluate for 
osteoarthritis or aseptic necrosis.  A note to that report 
indicates a bone scan had been scheduled, and that the 
veteran was to be rechecked in four weeks.  No bone scan 
reports or further treatment reports, however, have been 
submitted by the veteran.  A December 1997 statement from the 
veteran indicates he could not afford the bone scan or 
follow-up appointment, and that he requested VA pay for the 
initial visit, the bone scan, and follow-up treatment, if 
necessary.

Thus, the Board finds aseptic necrosis has not been 
diagnosed, and that multiple joint pain, including arthritis, 
has not been related to the veteran's active duty service, 
including that as a diver.

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  Consequently, as a 
well grounded claim for service connection requires medical 
evidence of a nexus between an inservice injury or disease 
and a current disability in order to be plausible, as noted 
above, and no such evidence has been submitted, the veteran's 
claim for service connection for multiple joint pain, claimed 
as aseptic necrosis, must be denied as not well grounded.  
See Epps, supra.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

With regard to the veteran's representative's argument, in 
the June 1999 Informal Brief Presentation, as to the duty to 
assist noted in VA Adjudication Manual M21-1, the Board notes 
that this contention has been addressed by the Court of 
Appeals for Veterans Claims in the case of Morton v. West, 
No. 96-1517 (U.S. Vet. App. July 14, 1999).  That case 
essentially held that the provisions of Manual M21-1 were, 
for the most part, only interpretive provisions designed to 
facilitate the execution of 38 U.S.C.A. and 38 C.F.R., and 
were not intended to create new rights in conflict with the 
statutes or regulations.  To that extent, the Court held the 
provisions of M21-1 that conflict with 38 U.S.C.A. § 5107(a), 
as to the development of a claim prior to a finding of well 
groundedness, were of no force and effect.  The Court 
specifically held that, absent the submission and 
establishment of a well grounded claim, VA cannot undertake 
to assist a veteran in developing facts pertinent to his or 
her claim.  See also Horne v. West, 11 Vet. App. 9 (1998) 
(per curiam); Epps v. Gober, 126 F.3d 1464, 1467-68 (Fed. 
Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. App. 341 
(1996).  Subsequently, in August 1999, by VBA Letter 20-99-
60, the Veterans Benefits Administration rescinded those 
sections of Manual M21-1 which instructed VA to fully develop 
a claim before deciding whether or not it was well grounded.

II.  A rating in excess of 10 percent for service-connected 
residuals of lumbar spine injury

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Court has 
held that when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, at 126.  The 
Board notes the 10 percent rating for the veteran's service-
connected residuals of lumbar spine injury is effective July 
15, 1997, the date of receipt of the veteran's application 
for compensation.  Thus, the Board will consider whether a 
higher rating is warranted subsequent to that date.

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's service medical records contain a December 1998 
X-ray report which indicates minimal straightening of the 
normal lordotic curvature; classical limbus vertebra 
deformity of the anterior superior cortical margin of the 
fourth lumbar vertebral body was also seen.  The radiologist 
indicated this most likely represented an old traumatic 
injury without additional localized osseous defects of the 
lumbar vertebral bodies and visualized areas of the sacrum 
and sacroiliac joints noted.  The radiologist also indicated 
the disc spaces were well maintained and no soft tissue mass 
abnormalities about the vertebral bodies were present.  The 
impression was benign fourth lumbar vertebral body cortical 
deformity; consider old traumatic defect.

A later December 1988 treatment report contains an impression 
of low back pain/old fracture L-4 body.  A January 1989 
report indicates the veteran reported absolutely no back pain 
for three weeks, and that he was lifting weight at full 
capacity with no problems.  A January 1989 reenlistment 
physical examination report indicates that, upon clinical 
evaluation, the veteran's spine was found to be normal.  A 
January 1992 separation physical examination report also 
indicates that, upon clinical evaluation, the veteran's spine 
was found to be normal.

No treatment reports, other than a December 1997 private 
report, discussed below, have been submitted.

During the veteran's October 1997 VA examination he reported 
lower lumber back pain with prolonged standing, sitting, or 
jumping, or with any motion that jars the lumbar spine.  He 
reported not being able to sleep in a bed, due to his back.  
He reported no radiation of pain into the thighs or legs, and 
currently taking Robaxin for muscle spasm, with occasional 
Ibuprofen.  He was then currently working a two hour a day 
job.  Upon physical examination the veteran was noted to be 
muscular and stocky, but obese.  His gait was found to be 
normal and he got on the examining table without difficulty.  
When he attempted to change position from sitting to 
recumbency, however, he supported himself by bracing his hand 
against the wall.  On rising from recumbency he flexed the 
hip and knee and grasped the left leg in order to pull 
himself up.  Light fist percussion produced discomfort in the 
upper lumbar area, and the upper lumbar interspaces were 
tender to palpation.  Range of motion testing revealed that 
flexion and extension were normal, but hyperextension 
produced lumbar back pain.  While right lateral rotation was 
normal, left lateral rotation caused some degree of low back 
discomfort.  Some tenderness was found over both paralumbar 
muscle groups, and there was clearly spasm in the left 
muscular group.  Deep tendon reflexes were normal.  X-rays 
revealed remote trauma involving the anterosuperior aspect of 
the L4 vertebral body, with degenerative change at the 
thoracolumbar (T12-L1) junction.  An April 1998 addendum 
indicated a diagnosis of traumatic injury, lumbar spine, with 
chip fracture L4, osteophyte formation T12, disc narrowing 
T12/L1 interface.

A December 1997 private treatment report indicates that range 
of motion testing revealed 30 degrees lateral bending to the 
right and left sides with more discomfort slightly bending to 
the right side.  Forward flexion was 90 degrees, which was 
subjectively painful at the extreme of motion.  Sitting 
straight leg raises were negative.  The impression was L4 
compression fracture.

Disabilities of the spine are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5285-5295.  The RO 
has granted a 10 percent rating under DC 5292, which rates 
limitation of motion of the lumbar spine.  Initially, the 
Board notes there is no medical evidence of any negative 
objective lumbar disability findings, such as limitation of 
motion, etc., from the January 1992 separation physical 
examination report to the October 1997 VA examination.

Degenerative osteoarthritis is rated in accordance with DC 
5003, which provides that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Under DC 5292, which 
evaluates limitation of motion of the lumbar spine, a severe 
limitation warrants a 40 percent rating, a moderate 
limitation warrants a 20 percent rating, and a slight 
limitation warrants a 10 percent rating.  The Board notes 
that the veteran's lumbar limitation of motion, as revealed 
by the VA examination report, includes limitation caused by 
pain.  Under DC 5293, which evaluates intervertebral disc 
syndrome, a pronounced syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent relief, warrants a 60 percent 
rating.  A severe syndrome, with recurring attacks and with 
intermittent relief, warrants a 40 percent rating.  A 
moderate syndrome, with recurring attacks, warrants a 20 
percent rating.  A mild syndrome warrants a 10 percent 
rating, and a postoperative, cured syndrome warrants a 
noncompensable (0 percent) rating.  Under DC 5295, which 
evaluates lumbosacral strain, a severe strain, with listing 
of the whole spine to opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or a narrowing or irregularity of the joint space, 
or some of the above with abnormal mobility on forced motion, 
warrants a 40 percent rating; with muscle spasm on extreme 
forward bending, and a loss of lateral spine motion, 
unilateral, in the standing position, warrants a 20 percent 
evaluation.  With only characteristic pain on motion, a 10 
percent rating is warranted.

Thus, evaluating the veteran's lumbar spine symptomatology 
under any of these codes would result in no more than a 10 
percent rating, even considering the veteran's pain and 
arthritis.  The Court has held that, in rating 
musculoskeletal disabilities, the Board is required to 
consider assigning a higher rating (in a case where the 
rating has been assigned in accordance with a diagnostic code 
based on limitation of motion) when there is greater 
limitation of motion from pain on use during flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  Additional 
impairment during exacerbations, or flare-ups, of his 
condition has not been demonstrated.  There is no medical 
evidence to show that any other symptom, including weakness 
or incoordination, results in additional functional 
impairment to a degree that would support a higher rating 
under any of the above codes.  There is, therefore, no basis 
for the assignment of a schedular rating in excess of 10 
percent for the veteran's lumbar disorder.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59; DeLuca, supra.

Accordingly, the preponderance of the evidence is against a 
rating in excess of 10 percent for the veteran's residuals of 
lumbar spine injury for any period on or after July 15, 1997.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for multiple joint pain, claimed as 
aseptic necrosis, is denied.

A rating in excess of 10 percent for service-connected 
residuals of lumbar spine injury, the initial rating 
assigned, effective from July 15, 1997, is denied.


REMAND

As noted above, the veteran's claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  See Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  Having submitted a well 
grounded claim, the VA has a duty to assist the veteran in 
its development.  See 38 U.S.C.A. § 5107(a).  This duty as 
not yet been fully met, and this case, therefore, is not 
ready for appellate disposition for the reasons that follow.

In his April 1998 substantive appeal the veteran reported he 
had to quit his job due to his service-connected back 
disability.  While the RO, in the November 1997 rating 
decision and March 1998 supplemental statement of the case, 
did not find the evidence warranted submission for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1), the veteran's 
substantive appeal was not of record at that time, and the 
veteran had not, at that time, indicated that he had quit his 
job.  Accordingly, a remand to allow the veteran to submit 
evidence on this issue is necessary.  When, during the course 
of review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  
38 C.F.R. § 19.9.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to accord due process 
of law, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The RO should contact the 
veteran and advise him of his 
opportunity to submit additional 
evidence that his situation presents 
such an exceptional or unusual 
disability picture, with such 
related factors as marked 
interference with employment, as to 
render impractical the application 
of the regular schedular standards.  
If assistance to the veteran is 
required in this regard, that 
assistance should be provided by the 
RO.  Any evidence obtained should be 
associated with the claims file.

2.  After completion of the above 
the RO should consider whether the 
evidence submitted warrants a 
referral to the appropriate first-
line official(s) for consideration 
of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  If 
the determination is adverse to the 
veteran, he should be furnished a 
supplemental statement of the case 
and be afforded an opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to obtain 
additional information and to provide due process of law.  
The Board does not intimate any opinion as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals






